DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed May 24, 2022 & August 24, 2022  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, the term “a sheet-like shape” is of uncertain meaning, rendering the claim vague and indefinite. It is unclear as to what various shapes are close enough to be considered “a sheet-like shape”. An appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki U.S. Pub. 2014/0199580.
With respect to claim 2, Yamazaki teaches a conductor (graphene material; [0111]), comprising: a graphene compound (graphene material; [0111]); and wherein the graphene compound comprises molecules or ions between the adjacent layers (ions can transfer between layers [0112]; lithium-graphite intercalation compound; [0135] ; LixC6; [0137]).  With respect to claim 3, a proportion of carbon in the graphene compound is higher than 80% with respect to the whole conductor (when oxygen is released leaving only carbon in graphene sheets, carbon is higher than 80%; [0111]).  
With respect to claim 6, a length of one side of the graphene compound is greater than or equal to 50 nm and less than or equal to 100 µm (50 nm to 100 µm on the length of one side; [0118]).  With respect to claim 7, the graphene compound at least comprises one of epoxy group, carboxy group, and hydroxyl group bonded to carbon (epoxy group, carboxy group, and hydroxyl group; [0117]).  With respect to claim 8, the ions between the adjacent layers in the graphene compound at least comprise lithium ions (lithium-graphite intercalation compound; [0135] ; LixC6; [0137]).  With respect to claim 9, the graphene compound has a sheet-like shape (sheet-like graphene; [0119]; single-layer graphene; [0111]).  With respect to claim 10,
the graphene compound is a reduced graphene compound (graphene oxide is reduced to form graphenes; [0120]).
Yamazaki does not teach with sufficient specificity that the ion intercalated conductor has an interlayer distance between adjacent layers of the graphene compound being longer than or equal to 0.335 nm and shorter than or equal to 0.7 nm (claim 2); a thickness of the graphene compound being greater than or equal to 800 nm and less than or equal to 20 µm  (claim 4); region of electrical conductivity being greater than or equal to 0.1 S/cm and less than or equal to 107 S/cm in the conductor (claim 5).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an interlayer distance between adjacent layers in the graphene compound being longer than or equal to 0.335 nm and shorter than or equal to 0.7 nm in the conductor of Yamazaki (claim 2), because Yamazaki teaches interlayer distance greater than 0.334 nm and shorter than or equal to 0.5 nm, ([0112]) and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to a thickness of the graphene compound being greater than or equal to 800 nm and less than or equal to 20 µm (claim 4), it would have been obvious in the conductor of Yamazaki, because Yamazaki teaches the graphene compound has an atomic layer thickness; ([0111]), and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to region of electrical conductivity being greater than or equal to 0.1 S/cm and less than or equal to 107 S/cm in the conductor (claim 5), it would have been obvious in the conductor of Yamazaki, as “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the electrical conductivity being greater than or equal to 0.1 S/cm and less than or equal to 107 S/cm is necessarily present in the conductor of Yamazaki. See also MPEP 2112.01. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722